Title: Instructions for Poplar Forest Management, 13 December 1812
From: Jefferson, Thomas
To: Goodman, Jeremiah A.


          all the plank necessary for finishing mr Perry’s work must be got & kilndried with as little delay as possible and notice given him to come & finish.
          The flour must now be recieved from the mill as fast as it can be got down, only waiting till the river has such a tide as will bring down the price of carrying down to what it is likely to stand at.
          No time should be lost in getting ready the tobo as fast as the seasons permit, & getting that down. spare no pains in sorting & packing the fine in hogsheads by itself. those are the only ones likely to be sold. the 2d rate tobacco to be packed in separate hogsheads to take their chance for a market.  mr Bankhead’s tobacco to be sent down also, addressed as he directed to mr Anderson. mine goes as usual to Gibson & Jefferson as well as the flour, and they will pay the transportation.
          The crop of corn is to be measured.
          Supposing there are 40. bacon hogs at this place & 32 at Bear creek reserve 23. for the negroes, which allows a hog apiece for Hal & Jame Hubbard, and half a one for every grown & working negro, keep 6. for my use & Chisolm’s then take out the Overseer’s parts and send the rest to Monticello with the muttons. send also Sally & Maria to learn to weave & spin. if you can fix the time when they the hogs will be ready, I will send up some of the young people from Monticello who want to visit their relations here and they will return with the waggon & drove & assist in driving them. Billy is also to go, and can aid in driving. 
          The winter’s work is to be 1. moving fences. to wit, the fences for the curtilage of the house as laid off by Capt Slaughter, that for the meadow by the still, and inclosing the Tomahawk field.
          2. roads. to wit, to change the road from the smith’s shop down round the foot of the hill & across the meadow to where it will join mr Darnell’s part on the Ridge branch; & to assist him in making the road down Bear branch, and up into the public road as Griffin marked it. I have the establishment of this road extremely at heart, which will depend entirely on it’s being done in an unexceptionable manner.
          3. the negro houses all to be mended.
          4. the meadow grounds which are cleared or nearly so, & only want cleaning, to be got in order for timothy. the meadow at Coleman’s to be sowed with his leave. 
          All the rest of the winter to be employed in belting and clearing lands on the other side of the South branch of Tomahawk, to be prepared for a crop of tobacco, taking care of the wood for rails & for coalwood and stacking what remains, clearing & cleaning such Meadow grounds as are adjacent to your clearing
           sow about half an acre of hemp.
          Sow a bed of Carrots,  & one of Salsafia, each about as large as the Asparagus bed; and sow a small bed of spinach. Long haricots to be planted as usual, & lettuce to be sown in the spring. if a thimble full of seed could be sowed every other Monday, on a bed of 4.f. wide & 6. or 8. feet long it would be best, as I should then always find some fit for use when I come.
          
            Dec. 13. 1812
        